Citation Nr: 0211788	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-04 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular evaluation for residuals of 
a lumbar spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In a December 1999 decision, the Board denied the veteran's 
claim for service connection for multiple joint pain claimed 
as aseptic necrosis, as well as a rating in excess of 10 
percent for residuals of a lumbar spine injury.  
Additionally, the Board remanded the veteran's appeal to the 
RO for consideration of whether the evidence warranted 
submission for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2001).  


FINDINGS OF FACT

The veteran's service-connected residuals of a lumbar spine 
injury does not present an exceptional or unusual disability 
picture rendering impracticable the application of the 
regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.  


CONCLUSION OF LAW

Referral for consideration of an extra-schedular rating for 
service-connected residuals of a lumbar spine injury is not 
warranted by the evidence in this case.  38 C.F.R. § 
3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  Holliday 
v. Principi, 14 Vet App 280 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements and evidence necessary to warrant consideration 
of an extra-schedular rating for his service-connected 
disability.  He has also been informed of the basis of the 
RO's decision with respect to this issue.  The Board notes 
that, in a letter dated in December 1999, the RO requested 
the veteran submit evidence supporting the contention that 
his situation presented such an exceptional and/or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The RO also informed the 
veteran that if assistance was required in obtaining 
evidence, he should so inform the RO.  No reply was received 
from the veteran with respect to this letter.  

Subsequently, in a January 2002 letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, the 
evidence he was responsible for obtaining, and the evidence 
VA would obtain.  No reply or evidence has been submitted in 
response to this letter.  VA has thereby met its obligations 
to notify the veteran of the evidence needed to substantiate 
a claim for extra-schedular consideration.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action that should 
be undertaken to comply with the provisions of the VCAA and 
the implementing regulations. 

Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  

In this case, following the Board's remand, the RO 
adjudicated the issue of entitlement to an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) in a June 2002 
supplemental statement of the case.  The RO found that no 
extra-schedular consideration was warranted.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required), VAOPGCPREC 6-96 (1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA 
may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).

Following a review of the record, the Board finds no evidence 
of an exceptional disability picture in this case.  In its 
previous decision the Board found that the veteran had raised 
the issue of entitlement to an extraschedular rating by his 
assertion that he had to quit his job because of back pain.  
See Spurgeon v. Brown, 10 Vet App 194 (1997).  The most 
recent evidence regarding the veteran's employment is 
contained in the report of an October 1997 VA examination.  
On that examination, the veteran reported that he had quit 
his employment with a nutritional products company due to 
back pain associated with lifting and driving, but that he 
was currently employed two hours per day cleaning cinemas.  

As noted above, the veteran has been requested to submit 
evidence that his service-connected disability caused marked 
interference with employment.  No such evidence has been 
submitted or identified.  While the veteran was last reported 
to be working only two hours per day and reported back pain 
while working, there is no evidence that the reduced hours 
are due to the back disability.  Furthermore, the veteran has 
not identified any periods of hospitalization for his 
service-connected disorder, nor has he submitted evidence of 
such.  Thus, the Board cannot find that the back disability 
has resulted in frequent periods of hospitalization.  

In the absence of evidence of exceptional circumstances, the 
evidence is against an extra-schedular rating for the 
service-connected residuals of lumbar spine injury.  The 
disability is appropriately rated under the schedular 
criteria.


ORDER

An extra-schedular rating for service-connected residuals of 
a lumbar spine injury is not warranted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

